FILED
                            NOT FOR PUBLICATION                            APR 15 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALFONSO MOUZON,                                  No. 14-16261

               Plaintiff - Appellant,            D.C. No. 1:13-cv-00143-GSA

 v.
                                                 MEMORANDUM*
PAM AHLIN, Ex-Executive Director of
Coalinga State Hospital; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Gary S. Austin, Magistrate Judge, Presiding**

                              Submitted April 7, 2015***

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

      California civil detainee Alfonso Mouzon appeals pro se from the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Mouzon consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment in his 42 U.S.C. § 1983 action challenging his civil confinement

under California’s Sexually Violent Predators Act (“SVPA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii). Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th

Cir. 2005). We may affirm on any basis supported by the record. Hartmann v.

Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1121 (9th Cir. 2013). We affirm.

      The district properly dismissed Mouzon’s claim for prospective injunctive

relief because he failed to allege facts sufficient to show that the SVPA’s post-

commitment procedures deprived him of due process. See Portman v. County of

Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993) (setting forth elements of a § 1983

procedural due process claim); see also Cal. Welf. & Inst. Code § 6608(a) (“A

person who has been committed as a sexually violent predator shall be permitted to

petition the court for conditional release with or without the recommendation or

concurrence of the Director of State Hospitals.”).

      Dismissal of Mouzon’s claims for damages and declaratory relief was proper

because a judgment in Mouzon’s favor would necessarily imply the invalidity of

his SVPA civil commitment. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

(§ 1983 claims that necessarily challenge the fact or duration of confinement are

barred unless the conviction or sentence has been invalidated); Huftile, 410 F.3d at


                                          2                                    14-16261
1139-41, 1142 (applying Heck to civilly committed sex offenders and noting that a

dismissal under Heck is without prejudice).

      We do not consider Mouzon’s ex post facto argument because it was not

properly raised below. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam).

      AFFIRMED.




                                         3                                  14-16261